DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 – 16 have been amended prior to examination
Claims 17 – 19 have been newly introduced prior to examination

Claim Objections
Claims 3 and 9 are objected to because of the following informalities:
Claim 3 recites the limitation “to provide said fluid displacement,” this limitation should be recited as “to provide 
Claim 9 recites the limitation “arranged radially outwardly said common inlet or outlet,” this limitation should be recited as “arranged radially outwardly of said common inlet or outlet.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 – 7, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “upwardly into said cavities via a respective inlet valve(s).” Claim 5 is dependent from claim 1 which previously recites the limitation “at least one cooperating pair of one-way valves, the at least one pair including an inlet valve and an outlet valve.” It is unclear from the recitation of claim 5 if the limitation is directed towards a valve independent of the previously introduced inlet and outlet valve. For the purpose of examination, the limitation of claim 5 is being interpreted as being directed towards the previously introduced valves and should be recited as “upwardly into said cavities via each respective inlet valve.” 
Claim 6 recites the limitation “upwardly into the common outlet via a respective outlet valve(s).” Claim 6 is dependent from claim 1 which previously recites the limitation “at least one cooperating pair of one-way valves, the at least one pair including an inlet valve and an outlet valve.” It is unclear from the recitation of claim 6 if the limitation is directed towards a valve independent of the previously introduced inlet and outlet valve. For the purpose of examination, the limitation of claim 6 is being interpreted as being directed towards the previously introduced valves and should be recited as “upwardly into the common outlet via each respective outlet valve.” Claim 6 recites the limitation “the outlet channels.” There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a cross sectional area that increases upwardly.” This limitation is indefinite as it is not clear if the modifier “upwardly” is being used in conjunction with the term “increases” further implying a positive change to the cross sectional area of the cavity or if the term “upwardly” is being used to describe a physical direction over which the cross sectional area is shown to change. Interpreting the term “upwardly” as descriptive of a physical direction further renders the claim indefinite as no frame of reference has been provided to establish a direction, as such it is unclear in what manner applicant intends for said change to take part on the cross sectional area such that an art rejection of the instant claim is not possible.
Claim 16 recites the limitation “readily separable,” The term “readily separable” in claim 16 is a relative term which renders the claim indefinite. The term “readily separable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 8 – 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,461,121, “Markham.”
Regarding Claim 1: Markham discloses a multiple cavity reciprocating positive displacement fluid pump (Figures 1 – 4) comprising a pump body (34, 15) including plural pump cavities (16) each including at least one cooperating pair of one-way valves (27, 28), the at least one pair including an inlet valve (27) and an outlet valve (28), wherein respective inlet valves are in fluid communication with a common inlet (17, 21) and respective outlet valves are in fluid communication with a common outlet the pump (18, 22) (cl. 2, ln. 14 – 32) being characterised in that said cavities are arranged about a pump axis and around said common inlet and outlet (As shown in Figures 1 and 2; The cylinders 16 are shown arranged around the common inlet and outlet which are shown as being arranged coaxial with the pump axis which is interpreted as the axis of rotation of the pump body).  
Regarding Claim 2: Markham discloses the pump as claimed in claim 1; Markham further discloses wherein said pump cavities are arranged circumferentially radially outwardly of said common inlet and of said common outlet (As shown in Figures 1 and 2; The cylinders 16 are shown arranged radially outward of the axis of rotation of the pump body such that the cylinders are arranged circumferentially about a radial distance from the axis of rotation).  
Regarding Claim 4: Markham discloses the pump as claimed in claim 1; Markham further discloses wherein the pump body has plural inlet channels extending from the common inlet (26) to each cavity and/or plural outlet channels extending from each cavity (26) to the common outlet (As shown in Figure 2).  
Regarding Claim 5: Markham discloses the pump as claimed in claim 4; Markham further discloses wherein the common inlet (17, 21) has a portion formed as an annulus (17) and the inlet channels extend generally radially outwardly and upwardly into said cavities via a respective inlet valve(s) (As shown in at least Figure 2; Each of the inlet channels 26 are shown extending radially outwardly from the common inlet into said cavities 16 via their respective inlet valves 27 – the term upwardly is not interpreted as providing a distinct directional correlation with the instant apparatus as the apparatus is claimed as being one which rotates such that no frame of reference is provided indicating a direction which is “upward”).  
Regarding Claim 8: Markham discloses the pump as claimed in claim 1; Markham further discloses wherein the volume of the pump cavities are each cyclically alterable by means of a drive (14, 30, 31, 32, 33) (cl. 1, ln. 49, “The casing, In the present embodiment of the invention, is required to be rotated and, as an example of the manner in which rotation is imparted to the casing, a rim 13 is secured to the periphery of the casing, having a V-shaped groove 14 therein to accommodate a V-belt, not shown, but which may be operated by a pulley on the shaft of a motor disposed conveniently close to the compressor.” cl. 2, ln. 33 – 56).  
Regarding Claim 9: Markham discloses the pump as claimed in claim 8; Markham further discloses wherein the drive is arranged radially outwardly said common inlet or outlet and around said cavities (As shown in Figures 1 and 2; The drive, including the v-shaped groove 14, is shown as being arranged radially outwardly from the common inlet and outlet and circumscribed around the cavities 16 with respect to the pumps axis of rotaiton).  
Regarding Claim 10: Markham discloses the pump as claimed in claim 8; Markham further discloses wherein said drive means includes plural followers (30) reciprocatable by means of eccentric or other non-circular motion of a follower-driving surface (The radially inner surface of the track 31 along which the roller 30 are guided) formed on a follower driver (31) rotating in a path which circumscribes the cavities and the common inlet and/or outlet (As shown in Figures 1 and 2; The follower driver 31 is shown as forming a path which circumscribes the cavities 16 and the common inlet and outlet).  
Regarding Claim 16: Markham discloses the pump as claimed in claim 1; Markham further discloses wherein said cavities and said common inlet and common outlet are readily separable from other parts of the pump for disposal (The apparatus of Markham is capable of being rendered into separable parts through both destructive and non-destructive means for disposal as is well known in the art).  
Regarding Claim 11: Markham discloses the pump as claimed in claim 1; Markham further discloses that the pump body is made by one piece (cl. 2, ln. 4 – 7) but fails to explicitly disclose a method of manufacture. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the pump of claim 1, does not depend on its method of production, i.e. layer by layer deposition of material post processed to consolidate the material. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding Claim 12: Markham discloses the pump as claimed in claim 1; Markham further discloses including an inlet and/or outlet flange integrally formed with an external housing portion of the pump (At least cl. 2, ln. 9, “This hub is further recessed at one end to receive the flanged end 20 of an Intake tube 21 while the opposite side of the hub is Identically constructed to accommodate an exhaust tube 22.  For purposes of illustration, the intake and exhaust tubes 21 and 22 respectively are each embraced by T fittings 23, by which the casing Is supported through uprights 24 from a suitable mounting.”) but fails to explicitly disclose a method of manufacture. In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the pump of claims 1 and 12, does not depend on its method of production, i.e. layer by layer deposition of material post processed to consolidate the material. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,461,121, “Markham,” in view of US 4,963,075, “Albertson.”
Regarding Claim 3: Markham discloses the pump as claimed in claim 1; however, Markham fails to explicitly disclose wherein the cavities include moveable diaphragms to provide said fluid displacement.
Albertson teaches a rotary reciprocal pump (Figures 1 – 6) having a piston (56) reciprocal in a cavity (64, 72) which includes a diaphragm (62) to provided fluid displacement. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have incorporated the diaphragm within the pumped cavity arrangement of Albertson with the predicted results that the diaphragm will be capable of acting as a physical barrier between the pumped and pumping fluid or the pumped fluid and the pumping apparatus such that contamination of the pumped fluid can be minimized.
Regarding Claim 6: Markham in view of Albertson teaches the pump as claimed in claim 3; Markham further discloses wherein the outlet channels (26) extend generally radially inwardly from each cavity and upwardly into the common outlet via a respective outlet valve(s) (As shown in at least Figure 2; Each of the outlet channels 26 are shown extending radially inwardly from the cavities 16 via their respective outlet valves 28 – the term upwardly is not interpreted as providing a distinct directional correlation with the instant apparatus as the apparatus is claimed as being one which rotates such that no frame of reference is provided indicating a direction which is “upward”).  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0066970, “Speece,” in view of US 2,461,121, “Markham.”
Regarding Claim 15: Speece discloses a bioprocess system ([0009]) including an air compressor ([0035]); however, Speece fails to explicitly disclose that the air compressor is a multiple cavity reciprocating positive displacement fluid pump as claimed in claim 1.  
Markham teaches a multiple cavity reciprocating positive displacement fluid pump as claimed in claim 1 (As shown in the aforesaid rejection of claim 1)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have utilized the multiple cavity reciprocating positive displacement fluid pump of Markham in the bioprocess system of Speece with the predicted results that the pump of Markham is capable of being used as an air compressor (Markham, cl. 1, ln. 1).

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,461,121, “Markham,” as evidenced by US 2002/0001525, “Herrmann.”
Regarding Claims 13 and 17: Markham discloses a multiple cavity reciprocating positive displacement fluid pump (as shown and described in the aforesaid rejections of at least claims 1, 2, 4, 5, 8 – 12, and 16); Markham further discloses said pump including plural pump cavities (As shown in at least Figures 1 and 2), each cavity being operable according to a predetermined repetitive pattern to induce an aggregate fluid flow through the pump (The rotation of the pump body imparting a predetermined repetitive pattern through the rotation of the pump body via the drive); however, Markham is silent as to wherein said flow having a pressure variance of 4% or less of the pressure at the outlet of the pump, and further wherein having a pressure variance of about 0.075% of the pressure at the outlet of the pump. Markham fails to explicitly disclose operating parameters which would allow the pump to operate over the claimed range of pressure variances. However, it is well known in the art that a radial positive displacement pump imparts a pressure variance on the flow through the pump as a result of at least the incremental volume per rotation of the pump and the overall speed at which the pump is operated (as evidenced by Herrmann, [0003], and Wang, at least Figures 2 and 3 indicating the effect of rotational speed and quantity of cylinders, respectively, on pressure pulsations). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Markham may varying the displacement (via each and the number of cylinders) and speed of operation of the pump such that the pressure variance would be of 4% or less or of about 0.075% of the pressure at the outlet of the pump as a mater of routine optimization since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,461,121, “Markham.”
Regarding Claims 14, 18, and 19: Markham discloses a multiple cavity reciprocating positive displacement fluid pump (as shown and described in the aforesaid rejections of at least claims 1, 2, 4, 5, 8 – 12, and 16). However, Markham fails to explicitly disclose the internal volume from inlet to outlet such that it fails to explicitly disclose a volume of 30 to 80 cm cubed, of about 50 – 60 cm cubed, or of about 55 cm cubed. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to cause the device of Markham to have an internal volume from inlet to outlet of 30 to 80 cm cubed, an internal volume from inlet to outlet of about 50 to 60 cm cubed, or an internal volume from inlet to outlet of about 55 cm cubed since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device of Markham would not operate differently with the claimed internal volume and the device of Markham would function appropriately having the claimed diameter. Further, applicant places no criticality on the range claimed, indicating that the internal volume may be within the claimed ranges but that such ranges are not essential ([0039]). With respect to the flow rate limitiaton “2500 liters per hour” of claim 14, it is noted that the flow rate of a positive displacement pump is a function of the volume of the pump and the operating speed of the pump such that one of ordinary skill in the art having caused the device of Markham to have the claimed volume would be capable of adjusting the speed of operating of the pump to meet the required flow rate.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 924,280 – Rotary positive displacement pump
US 4,017,220 – Reversable pump with positive valving
US 1,647,309 – Rotary positive displacement pump
US 8,959,906 – Rotary positive displacement pump
US 5,769,611 – Rotary positive displacement pump
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746